10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 1 of 9

 

SOUTHERN DISTRICT OF MISSISSIPPI

 
   

AUG 3 1 2020

ARTHUR JOHNSTON

 

 

UNITED STATES DISTRICT COURT

 

DEPUTY

 

5 cae eee
FOR THE
SOUTHERN DISTRICT OF MISSISSIPPI

DORSYL WRIGHT, Case No.: 3:20-cv-473-DPJ-FKB

Plaintiff,
vs. ANSWER AND COUNTERSUIT
KATHY DAVIS,

Defendant

 

 

 

Defendant, Kathy Davis, 300 Walter Reed Rd, Preston, Mississippi 39354
601-416-9288, Pro Se, hereby submits this Answer and Countersuit to the complaint on the

file herein, and alleges as follows:

21. ADMIT On July 11, 2019, Davis did purchase house located at 300 Walter Reed Rd with 3
additional acres which included another house. Dorsyl Wright knew of the foreclosure in
February 2019. (See Exhibit 7c)

On the same day I purchased the home as a courtesy I went and told Wright that I had in fact
purchased the home and that she had until the end of the month because I still had time in the

house I was renting.

22. ADMIT

23. ADMIT

ANSWER AND COUNTERSUIT - |

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 2 of 9

24. ADMIT. Davis did send certified letter on July 18, 2019 because Wright threatened to blow
Davis away. There is a history of violence in Wright family. (Wrights cousin killed her baby
brother after he told everybody). Davis feared for her safety and wanted to remove Wright from

property.

25. DENY. Wright not telling whole story!! On July 18th, I received a call from neighbors
saying she was selling items out of the house. I went to ask her to leave the washer and dryer
because they should have been part of the home when it was sold. She got upset immediately
screaming "Bitch you need to leave, I should fuck you up right now" then proceeded in the house
slammed the door and yelled out "I should blow your ass away".

I immediately went to my car and called the police. Wright came and approached my car, kicked
it and proceeded to try and open the door taunting me to get out. When she approached the car

my gun was in my arm rest, never had it in my hand or showed it to Wright.

My Aunt Lovell Brown and cousin Sabrina Williams came to the house to try and talk to Wright.

Officer Haggard arrived and tried to talk to both Wright and Davis. Davis requested that
Haggard go into home with her to take pictures of residence. Wright was uncooperative and
Davis was under no obligation to give Wright copies of her paperwork. She knew the house was
being foreclosed back in February 2019. (See exhibit 3a, 3b, 3c, 7a)
***T ater this same afternoon, Davis received a call from Eric Miller of Shapiro and
Brown LLC. telling her to call the authorities because Wright had called and told them
she would kill Davis if she came back to the property.

26. DENY. On July 22, 2019 Davis went over to check the progress of Wrights move only to

find she had moved her belongings from 300 Walter Reed Rd to 346 Walter Reed Rd and she

had a crew putting up a shed on Davis' property which was part of the house and land purchased
ANSWER AND COUNTERSUIT - 2

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 3 of 9

July 11,2019. Davis told Wright she was not welcome on my property because she threatened

my life and I didn't trust her but when she wanted to get her things come with a police escort.

Wright refused to leave and became combative. Davis called the police to have her removed

from the property. (See exhibit 3a, 3b, 3c)

Wright had taken the French doors off the hinges in the dining room, she had taken glass sliding
doors off the guest room closet, removed shower head, removed a closet door and locked the
remaining closets so Davis wouldn't have access and she also dismantled the fireplace and left a

whole in the chimney. (See exhibit 2, a-h)

Davis had Stanley Backstrom to change the deadbolt locks on the door to keep Wright from

entering.

ERIC SCOTT had nothing to do with changing locks on Davis' house. Scott did give Wright 20
minutes to take whatever she could. Wright loaded two cars and a truck. Davis again told Wright
she was not welcome on my property because she threatened my life and I didn't trust her but

when she wanted to get her things come with a police escort.

27. DENY Wright was arrested because Davis had filed trespassing charges against Wright.

On July 31 Davis went to Sheriff Office and Court house to file trespassing charges against

Wright. (See exhibit 6a, 6b)

ANSWER AND COUNTERSUIT - 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 4 of 9

On July 30, 2019 Wright had gone in 346 Walter Reed Rd through the window disengaged all
Davis' deadbolt locks and was using the locks on the knob. Wright still had possession of keys
and was entering property constantly. Wright had locked Davis out and plugged up all the

appliances.

Davis called Backstrom back to take the knobs off both the front and back doors.

Count 1:

31. DENY. There was no search and seizure. I didn't need permission to enter my house I could
have requested she leave the day I purchased the house according to how auctions work but
Davis was trying to be nice until Wright threatened Davis. Davis did ask Haggard to assist her
with entering house to take pictures because of the way Wright was acting. Davis did not want

to enter alone and knew there would possibly be something done to the house.

32. DENY. Deputy Haggard and the Sheriff's Office were acting in compliance with their jobs.
Davis called they came to defuse whatever the situation called for. Davis has no personal

relationship with anybody in Kemper County Sheriff's Office.

Count 2:
DENY #33, 34, 35

(Continued)

ANSWER AND COUNTERSUIT - 4

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 5 of 9

Deputy Haggard and the Sheriff's Office were acting in compliance with their jobs.Davis called
they came to defuse whatever the situation called for. Davis has no personal relationship with

anybody in Kemper County Sheriffs Office

Count 4

DENY #38, 39, 40

Davis had Stanley Backstrom to change the deadbolt locks on the door to keep Wright from
entering. Sheriff's Office was acting in compliance with their jobs. Davis called and they came
to defuse whatever the situation called for. Davis has no personal relationship with anybody in

Kemper County Sheriffs Office.

COUNT 5
DENY #41, 42, 43
Davis had her nephew set Plaintiff's belongs on the front porch of the home and officers watched

Plaintiff remove her belongings in a blue pickup truck. She made several trips and stored items

in a shed. (See Exhibit

COUNT 11

DENY #44, 45
Davis was home owner and had the right to see what kind of condition home was in.

Davis only took pictures. (See Exhibit 1a-d)

ANSWER AND COUNTERSUIT - 5

 
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 6 of 9

COUNT 12

DENY #46, 47

Davis only wanted to take pictures of the home because of the irate actions the Plaintiff was
displaying. Plaintiff dismantled fireplace, removed stove, fridge, washer, dryer, closet doors,

french doors and destroyed the carpet with soot from fireplace. ( See Exhibit 2a-h)

COUNT 14

DENY #50, 51

Davis' entry into the home did not invade the Plaintiff's privacy. Davis only wanted to take
pictures of the home because of the irate actions the Plaintiff was displaying. Plaintiff dismantled
fireplace, removed stove, fridge, washer, dryer, closet doors,

french doors and destroyed the carpet with soot from fireplace. ( See Exhibit 2a-h)

COUNT 18

DENY #59

Plaintiff was told she could get her belonging at any time as long as she had a police

escort. Plaintiff NEVER contacted Davis. Davis' Atty Jeremy Chalmers, Chalmers Law

Inc. Philadelphia, Mississippi contacted Plaintiff, on or about August 24, 2019 to schedule date
and time for her to get her things from the property. Plaintiff agreed to pick items up Monday
August 26, 2019 but later called to cancel.

August 27, 2019 we were in court with Judge Mary Gulley presiding and there was no
judgement against Davis. The Judge found Plaintiff had enough time to get her belongings

ANSWER AND COUNTERSUIT - 6

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Zt

28

Case 3:20-cv-00473-DPJ-FKB Document11 Filed 08/31/20 Page 7 of 9

and advised Davis to do what she pleased with items. (See exhibit 7b)
Davis had everything in boxes put on the porch and plaintiff agreed to pick item up Friday

August 30, 2019. Sheriff's officer was on premises as Plaintiff gathered her belongings.

COUNT 19

DENY #61

Wright was arrested because Davis had filed trespassing charges against Wright.

On July 31 Davis went to Sheriff Office and Court house to file trespassing charges against

Wright. (See exihbit 6a, 6b)

On July 30, 2019 Wright had gone in 346 Walter Reed Rd through the window disengaged all
Davis' deadbolt locks and was using the locks on the knob. Wright still had possession of keys
and was entering property constantly. Wright had locked Davis out and plugged up all the

appliances.

COUNT 23

DENY #68, 69

August 27, 2019 we were in court with Judge Mary Gulley presiding and there was no
judgement against Davis. The Judge found Plaintiff had enough time to get her belongings
and advised Davis to do what she pleased with items.

Davis is no longer in possession of any of Plaintiffs belongings. Most of Plaintiffs items are

stored in a shed behind Davis's home. (See exhibit 7a-c)

ANSWER AND COUNTERSUIT - 7

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 8 of 9

COUNT 24

DENY #72, 73 AND COUNTERSUIT

WHEN Davis went to ask her to leave the washer and dryer because they should have been part
of the home when it was sold, she got upset immediately screaming "Bitch you need to leave, I
should fuck you up right now" then proceeded in the house slammed the door and yelled out "I
should blow your ass away".

Davis received a call from Eric Miller of Shapiro and Brown LLC, the firm that handled the
auction, on July 18, 2019 and he advised Davis to alert the authorities in the area because the

the Plaintiff had called and warned she would kill Davis if she came back to the purchased

property.

COUNT 25

DENY #75

Wright came and approached my car, kicked it and proceeded to try and open the door taunting
me to get out. When she approached the car my gun was in my arm rest, never had it in my hand

and never showed it to Wright.

COUNT 26

DENY #77

There was no agreement to break the law by anyone.

ANSWER AND COUNTERSUIT - 8

 
10

11

12

13

14

16

17

18

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-00473-DPJ-FKB Document 11 Filed 08/31/20 Page 9 of 9

PRAYER FOR RELIEF

a. Defendant seeks an award of punitive damages in the amount of $1000

b Defendant seeks an award for lost wages in the amount $576.80.( equivalent of 5 days pay)
c. Defendant seeks an award to recover all court cost.

d. Defendant Seeks an award to such other, further, and different relief as the Court deems

necessary, just and proper.

Respectfully submitted this 29th day of August 2020

wed Kho)

Kathy Davis, Défendant
ANSWER AND COUNTERSUIT - 9

 
